Citation Nr: 1717545	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-06 463 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include as secondary to service connected bilateral knee osteoarthritis.

2. Entitlement to service connection for a right hip disability, to include as secondary to service connected bilateral knee osteoarthritis.

3. Entitlement to an increased rating for service-connected left knee osteoarthritis, currently rated as 20 percent disabling.

4. Entitlement to an increased rating for service-connected right knee osteoarthritis, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esquire


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to September 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The May 2009 rating decision denied service connection for left hip dysplasia and the December 2009 rating decision denied service connection for a right hip disability and denied increased ratings for left and right knee osteoarthritis.  The Veteran timely appealed both decisions. 

In February 2014, the Board remanded the claim for additional development.  The case now returns to the Board for appellate review.  

The Veteran requested a hearing in his March 2015 substantive appeal.  A hearing was scheduled for October 2016.  However, the Veteran, through his attorney, withdrew his request in a September 2016 statement.

The issues of entitlement to an increased rating for service-connected left knee osteoarthritis and entitlement to an increased rating for service-connected right knee osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's diagnosed left hip disability is attributable active service.

2. The Veteran does not have a current diagnosed right hip disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left hip disability, to include as secondary to service-connected bilateral knee osteoarthritis, have been met.           38 U.S.C.S. §§ 1101, 1110, 1111, 1112, 1113, 1131, and 1137 (LexisNexis 2017).  38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a right hip disability, to include as secondary to service-connected bilateral knee osteoarthritis, have not been met.     38 U.S.C.S. §§ 1101, 1110, 1111, 1112, 1113, 1131, and 1137 (LexisNexis 2017).  38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO provided adequate notice in April 2009 and October 2009 letters.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.S. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs, VA treatment records, and records of his relevant private treatment.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.S. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided a medical examination in March 2009 and April 2014. 

The Board also notes that the actions requested in the February 2014 remand have been undertaken to the extent possible.  An additional VA examination was obtained to determine the nature and etiology of the Veteran's bilateral hip disabilities.  In rendering the opinion the examiner addressed aggravation and whether the Veteran had a preexisting hip disability prior to entrance into active service.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran contends that he is entitled to service connection for his left hip disability.  Specifically he contends that his left hip disability is directly attributable to his one month active duty (basic training) at the Naval Training Center.  Alternatively, the Veteran contends that his left hip disability was caused or aggravated by his service-connected right and left knee osteoarthritis.  

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. § 1110 (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 U.S.C.S. §§ 1101(3), 1110, 1112, 1113, 1131, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).  Arthritis is included under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.S. § 1111 (LexisNexis 2017).

At the outset, the Board notes that the Veteran has a current left hip disability which is confirmed by the evidence of record.  More specifically, the Veteran was diagnosed with left hip osteoarthritis in 2009 and subsequently underwent two left hip replacements due to avascular necrosis in 2009 and 2014.  

A review of the Veteran's enlistment examination reveals no pre-existing hip condition.  Accordingly, the Board finds that the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet.App. 15, 25-28 (2016).  The Board further finds that the "clear and unmistakable" evidentiary standard required to rebut the presumption of soundness has not been met in this instance.  See 38 U.S.C.S. § 1111; Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).  Notably, the Board's February 2014 remand asked the VA examiner to opine as to whether the Veteran has a hip disability which clearly and unmistakably preexisted service.  However, the April 2014 VA examiner opined that the Veteran "more likely than not" had a left hip dysplasia prior to joining service in 1999.  As the VA examiner used the incorrect evidentiary standard, the Board finds that the presumption of soundness has not been rebutted.  The remaining question, then, is whether the Veteran's present left hip disability was incurred during, or is related to service.    

The evidence of record reflects that the Veteran was diagnosed with bilateral tibial plateau stress fractures during service.  The Veteran's STRs are void of any complaints of pain or injury directly related to a left hip disability.  The Veteran first received treatment for a left hip disability in 2005.

The Veteran was not shown to have a left hip disability in service, or within one year following service.  The Veteran did not receive treatment for a left hip disability until years after service.  Thus, service connection based on chronicity or continuity of symptomatology is not applicable and competent evidence of a nexus between the current disability and service or a service-connected disability is required.

In this regard, the evidence of record includes a July 2016 private medical opinion from Dr. Philip J. Huseyinof (Dr. Huseyinof) in which he opines that it is at least as likely as not that the Veteran's left hip condition did not exist prior to his service, but resulted from his military service.  Dr. Huseyinof noted that bilateral medial tibial plateau stress fractures can commonly lead to antalgic gaits, causing load-bearing weight and center of gravity to shift, and causing overload and excess stress on other load-bearing joints (i.e. left and right hip joints).  Dr. Huseyinof also noted that the Veteran had no preexisting medical conditions; an examiner stated that the Veteran's hip condition resembles hip dysplasia; however, for an accurate diagnosis of developmental hip dysplasia, a diagnosis (after diagnostic testing) is usually rendered shortly after birth or within a short time thereof because of multiple etiologies later in life.  Dr. Huseyinof stated that it is medically consistent to conclude that the Veteran's stress fractures caused him to ambulate with an antalgic gait, which ultimately caused knee osteoarthritis and later his hip conditions.      

The Board acknowledges that the evidence of record includes two negative VA opinions.  A March 2009 VA examiner diagnosed the Veteran with a congenital hip condition which existed prior to enlistment and opined that that Veteran's osteoarthritis is likely due to more common etiologies such as age, obesity, heredity etc.  An April 2014 VA examiner similarly opined that the Veteran more likely than not had left hip dysplasia prior to joining the service in 1999 and the left hip dysplasia was not aggravated by service, or by stress fracture of tibia plateaus.  However, the March 2009 opinion is inadequate because it does not address aggravation.  The April 2014 VA opinion is inadequate because it does not consider all left hip disability diagnoses of record (including osteoarthritis and avascular necrosis), or the Veteran's contentions.  

Further, as stated previously, the April 2014 VA opinion uses an incorrect evidentiary standard.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) (the effect of section 1111 on claims for service connection is that when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The government then must rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.)  The Board therefore finds the March 2009 and April 2014 VA exams to be of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295. 302-04 (2008).  

After weighing the evidence, the Board finds the July 2016 private opinion to be the most probative evidence of record.  The opinion was based on a review of the claims file and relevant facts, including the Veteran's contentions, and a detailed rationale was provided.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board finds that there is probative evidence of record that the Veteran has a current left hip disability, and that there is a causal relationship between his service-connected bilateral knee osteoarthritis and his current left hip disability.  Therefore, resolving all doubt in favor of the Veteran, service connection is warranted.           38 U.S.C.S. § 5107 (b); 38 C.F.R. § 3.102.  

The Board notes that the Veteran's July 2009 Notice of Disagreement includes a claim for service connection for a bilateral hip disability.  However, the evidence of record does not reflect a diagnosed right hip condition.  See April 2014 VA exam (no clinical evidence or medical history consistent with or suggestion of diagnosis of right hip disease process.)  See also March 2009 VA exam (the right hip joint is unremarkable.)

As there is no indication from the record that the Veteran has a current diagnosis of any right hip disability, the Board finds that the requirements for service connection for a right hip disability are not met.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a current disability, there is no valid claim).


ORDER

Service connection for a left hip disability, to include as secondary to service connected bilateral knee osteoarthritis, is granted.

Service connection for a right hip disability, to include as secondary to service connected bilateral knee osteoarthritis, is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issues which remain on appeal.

The Board finds that the April 2014 VA knee examination is inadequate because it does not include the range of motion testing results required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, although range of motion testing was performed, the examiner did not indicate whether the range of motion test results included passive motion, or whether range of motion testing was conducted in weight-bearing and nonweight-bearing conditions.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 168-70 (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide, or authorize VA to obtain, records of any relevant, private treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.  

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left knee and right knee disabilities.  The claims file (including any additional medical evidence obtained as a result of this Remand) should be made available to the examiner for review.  The examiner should consider the full history of the identified left knee and right knee disabilities, including the Veteran's competent account of his symptoms.

Range of motion in both knees should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

In doing so, the examiner is to provide the current ranges of motion in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing for both joints.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also review the prior VA examination report from April 2014, and provide a retrospective opinion as to the range of motion of the left and right knees in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If it is not possible to provide a retrospective opinion without resorting to mere speculation, he or she should clearly explain why that is so.

3.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


